Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that certain items consist of figures similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C. C. P. A. 15, C. A. D. 458), the merchandise was held dutiable as follows: (1) As to the items marked “A,” entered or withdrawn from warehouse for consumption prior to May 28, 1950, at 20 percent under paragraph 1547 (a); and (2) as to the items marked “B,” entered or withdrawn from warehouse for consumption subsequent to May 28, 1950, at 10 percent under said paragraph 1547 (a), as modified by the Arfiiecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476).